                 Case 3:20-cv-00991-JCH Document 27-3 Filed 10/06/20 Page 1 of 1




From: Pat Noonan
Sent: Wednesday, September 2, 2020 1:28 PM
To: 'Jakub Madej' <j.madej@lawsheet.com>
Subject: Madej v. YU, Yale Health, et al

Hi Jakub,
I have your amended complaint. I will be representing all defendants. I ask that you not communicate with any of my
clients; please email me instead. All defendants are willing to waive service in order to spare you the cost; all you need
to do is forward the standard waiver of service form. If you do not have easy access to the form, I’d be happy to supply
it. Thank you in advance for your anticipated cooperation. If you do not intend to comply with this request, please notify
me so that I can seek a court order.
Pat

Please be advised that I will be intermittently working from home. My cell phone number is 203‐314‐4562.

Patrick M. Noonan
Donahue, Durham & Noonan, P.C.
741 Boston Post Road
Guilford, CT 06437
(203)457‐5209(direct)
(203)314‐4562(cell)
(203)458‐9168(office)




                                                            1
